                          IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                  EL DORADO DIVISION


CRYSTAL GALE WORTH                                                                          PLAINTIFF

v.                                       Civil No. 1:20-cv-01062

CAPTAIN RICHARD MITCHAM,
Jail Administrator; NURSE SHERRI RICE;
and DOCTOR HOPKINS                                                                     DEFENDANTS


                                                ORDER

        This is a civil rights action filed pursuant to 42 U.S.C. § 1983. Currently before the Court

is Plaintiff’s failure to obey a Court Order and to prosecute this action.

        Plaintiff filed her Complaint on November 17, 2020, proceeding pro se and in forma

pauperis. (ECF Nos. 1, 2, 5, 6). An Amended Complaint was filed on December 10, 2020. (ECF

No. 4). On April 20, 2021, the Court entered an Order directing Plaintiff to notify the Court of her

current address by May 4, 2021. 1 (ECF No. 13). Plaintiff was advised that “[f]ailure to do so may

result in the dismissal of this action.” (ECF No. 13).

        On May 6, 2021, the Order (ECF No. 13) was returned to the Court marked “return to

sender, not deliverable as addressed, unable to forward.” (ECF No. 14). The envelope was further

marked “RTS.” (Id.). The Court has no new address for Plaintiff.

        Although pro se pleadings are to be construed liberally, a pro se litigant is not excused

from complying with substantive and procedural law. Burgs v. Sissel, 745 F.2d 526, 528 (8th Cir.

1984). The Local Rules state in pertinent part:


1
 Plaintiff had another similar pending lawsuit in this Court. Worth v. Mitcham, et al., 1:20-cv-01054. On
March 18, 2021, mail addressed to Plaintiff in that case began being returned to the Court marked “return
to sender, not deliverable as addressed, unable to forward.” The Order entered on April 20, 2021, in the
instant case was due to several items of returned mail, with no new address for the Plaintiff, in the other
matter. (ECF No. 13).
       It is the duty of any party not represented by counsel to promptly notify the Clerk
       and the other parties to the proceedings of any change in his or her address, to
       monitor the progress of the case, and to prosecute or defend the action diligently.
       . . . If any communication from the Court to a pro se plaintiff is not responded to
       within thirty (30) days, the case may be dismissed without prejudice. Any party
       proceeding pro se shall be expected to be familiar with and follow the Federal
       Rules of Civil Procedure.

Local Rule 5.5(c)(2).

        More than thirty (30) days have passed since mail sent to Plaintiff at her address of record

was returned as undeliverable. Plaintiff has failed to keep the Court informed of her current

address and failed to prosecute this case. Therefore, pursuant to Local Rule 5.5(c)(2), the Court

finds that this case should be dismissed.

       Accordingly, Plaintiff’s Amended Complaint (ECF No. 4) is DISMISSED WITHOUT

PREJUDICE.

       IT IS SO ORDERED, this 21st day of June, 2021.

                                                               /s/ Susan O. Hickey
                                                               Susan O. Hickey
                                                               Chief United States District Judge




                                                2
